       Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 1 of 21


                                                                                M2255,TERMED
                            U.S. District Court
   District of Idaho (LIVE Database)Version 6.2.2 (Pocatello − Eastern)
  CRIMINAL DOCKET FOR CASE #: 4:11−cr−00130−EJL All Defendants

Case title: USA v. Palmer                                Date Filed: 05/18/2011
Related Case: 4:14−cv−00126−EJL                          Date Terminated: 09/22/2011


Assigned to: Judge Edward J. Lodge
Appeals court case number: 11−30281
Ninth Circuit Court of Appeals

Defendant (1)
Daren L Palmer                        represented by Dallas Craig Hughes
TERMINATED: 09/22/2011                               Law Offices of D. Craig Hughes
                                                     1 Arena Place, Suite 1100
                                                     7322 Southwest Freeway
                                                     Houston, TX 77074
                                                     713−535−0683
                                                     Fax: 713−981−3805
                                                     Email: dcraighughes@msn.com
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Retained

                                                    Jeromy W Stafford
                                                    Stafford Law Office
                                                    381 Shoup ave, suite 207b
                                                    Idaho Falls, ID 83402
                                                    208−521−8119
                                                    Fax: (866) 651−6913
                                                    Email: defendingidaho@gmail.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                    Steven V Richert
                                                    FEDERAL DEFENDER'S OFFICE
                                                    757 N. 7th Ave.
                                                    Pocatello, ID 83201
                                                    (208) 478−2046
                                                    Email: Steve_Richert@fd.org
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Public Defender or Community
                                                    Defender Appointment

Pending Counts                                      Disposition
                                                                                                1
         Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 2 of 21


                                                  Defendant sentenced to the Bureau of Prisons
                                                  for a term of 96 months followed by three years
                                                  supervised release. Sentences on counts one
FRAUD BY WIRE, RADIO, OR
                                                  and two to run concurrent. In lieu of a fine
TELEVISION
                                                  defendant to serve 200 hours of community
(1)
                                                  service. $100 special assessment on each count
                                                  for a total of $200.00. $29,842,731 in
                                                  Restitution
                                                  Defendant sentenced to the Bureau of Prisons
                                                  for a term of 96 months followed by three years
MONEY
                                                  supervised release. Sentences on counts one
LAUNDERING−TRANSACTING IN
                                                  and two to run concurrent. In lieu of a fine
PROPERTY DERIVED FROM
                                                  defendant to serve 200 hours of community
UNLAWFUL ACTIVITY
                                                  service. $100 special assessment on each count
(2)
                                                  for a total of $200.00 $29,842,731 in
                                                  Restitution

Highest Offense Level (Opening)
Felony

Terminated Counts                                 Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                        Disposition
None



Plaintiff
USA                                    represented by William M Humphries
                                                      U.S. Attorney's Office District of Idaho
                                                      800 Park Blvd
                                                      Boise, ID 83712
                                                      208−334−1211
                                                      Email: bill.humphries@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jack B Haycock
                                                      US ATTORNEY
                                                      801 E Sherman
                                                      Pocatello, ID 83201
                                                      (208) 478−4166
                                                      Email: Jack.Haycock@usdoj.gov
                                                      ATTORNEY TO BE NOTICED
                                                                                                    2
      Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 3 of 21




Date Filed   #    Page Docket Text
05/18/2011   1       8 INFORMATION (Notice sent to USP & USM) as to Daren L Palmer (1)
                       count(s) 1, 2. (Attachments: # 1 Cover Sheet, # 2 Service Information Sheet)
                       (dks) (Entered: 05/19/2011)
05/19/2011   2          DOCKET TEXT NOTICE OF HEARING as to Daren L Palmer (Notice sent to
                        USP & USM) Arraignment set for 5/26/2011 04:15 PM in Pocatello − Grand
                        Jury Room before Judge Ronald E Bush. (lc)
05/24/2011   3          AMENDED DOCKET ENTRY ORDER as to Daren L Palmer (Notice sent to
                        USM), Arraignment/Waiver/Plea hearing is hereby RESET for 6/2/2011 at
                        08:00 AM in Pocatello − District Courtroom before Judge Edward J. Lodge.
                        (Arraignment hearing before Judge Bush is vacated.) Signed by Judge Edward
                        J. Lodge.(caused to be mailed to non Registered Participants at the addresses
                        listed on the Notice of Electronic Filing (NEF) by dmc)
05/25/2011   4          PLEA AGREEMENT as to Daren L Palmer (Notice sent to USP) (Haycock,
                        Jack)
05/26/2011   5          SECOND AMENDED DOCKET ENTRY NOTICE OF HEARING as to Daren
                        L Palmer (Notice sent to USP & USM) Arraignment/Waiver/Plea hearing is
                        hereby RESET for 5/31/2011 at 01:00 PM in Pocatello − District Courtroom
                        before Judge Edward J. Lodge. (dmc)
05/31/2011   6          Minute Entry for proceedings held before Judge Edward J. Lodge:Arraignment
                        as to Daren L Palmer (1) Count 1,2 held on 5/31/2011 Plea entered guilty
                        (Notice sent to USP & USM), ( Sentencing set for 8/22/2011 03:30 PM in
                        Pocatello − District Courtroom before Judge Edward J. Lodge.) (Court
                        Reporter/ESR Lisa Yant.) (dmc)
05/31/2011   7          WAIVER OF INDICTMENT (Notice sent to USP & USM) (dks)
05/31/2011   8          CJA 23 Financial Affidavit by Daren L Palmer (dks)
06/02/2011   9          ORDER of Release (Notice sent to USP & USM). Signed by Judge Edward J.
                        Lodge.(caused to be mailed to non Registered Participants at the addresses
                        listed on the Notice of Electronic Filing (NEF) by dks)
06/03/2011   10         AMENDED ORDER of release as to Daren L Palmer re 9 Order of Release
                        (Notice sent to USM). Signed by Judge Edward J. Lodge.(caused to be mailed
                        to non Registered Participants at the addresses listed on the Notice of Electronic
                        Filing (NEF) by dks)
06/06/2011              Surrender of Passport issued by USA (Notice sent to USP & USM) (dks)
                        (Entered: 06/13/2011)
07/20/2011   11         MOTION to Continue Sentencing by USA as to Daren L Palmer. (Haycock,
                        Jack)
07/20/2011   12         DOCKET ENTRY ORDER granting 11 Motion to Continue Sentencing
                        (Notice sent to USM & USP) as to Daren L Palmer (1) Sentencing RESET for
                        9/20/2011 at 08:30 AM in Pocatello − District Courtroom before Judge Edward
                        J. Lodge. Signed by Judge Edward J. Lodge. (caused to be mailed to non
                        Registered Participants at the addresses listed on the Notice of Electronic Filing

                                                                                                             3
      Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 4 of 21



                    (NEF) by dmc)
08/29/2011   13     First MOTION for Extension of Time to File Response/Reply to Presentence
                    Report by Daren L Palmer. (Richert, Steven)
08/30/2011   14     DOCKET ENTRY ORDER granting 13 Motion for Extension of Time to File
                    Response/Reply as to Daren L Palmer (1). Objections to the PSR due by
                    9/02/2011. Signed by Judge Edward J. Lodge. (caused to be mailed to non
                    Registered Participants at the addresses listed on the Notice of Electronic Filing
                    (NEF) by dmc)
09/02/2011   15     OBJECTION/RESPONSE/REPLY TO PRESENTENCE INVESTIGATION
                    REPORT (Sealed Document) by Daren L Palmer (Notice sent to USP)
                    (Attachments: # 1 Exhibit)(Richert, Steven)
09/12/2011   16     DOCKET ENTRY NOTICE OF HEARING **TIME CHANGE ONLY** as to
                    Daren L Palmer (Notice sent to USP & USM) Sentencing set for 9/20/2011 has
                    ben moved to begin at 08:00 AM in Pocatello − District Courtroom before
                    Judge Edward J. Lodge. (al)
09/13/2011   17     MOTION for Extension of Time to File 5K1 Motion and Sentencing
                    Memorandum by USA as to Daren L Palmer. (Haycock, Jack)
09/14/2011   18     DOCKET ENTRY ORDER GRANTING 17 Motion for Extension of Time to
                    File as to Daren L Palmer (1). The Court, having reviewed the Governments
                    Motion for Extension of Time to File 5K1 Motion and Sentencing
                    Memorandum (Dkt. 17), and finding good cause, hereby orders that the motion
                    is GRANTED and the due date for the Governments 5K1 Motion and
                    Sentencing Memorandum is September 14, 2011. Signed by Judge Edward J.
                    Lodge. (caused to be mailed to non Registered Participants at the addresses
                    listed on the Notice of Electronic Filing (NEF) by dmc)
09/14/2011   19     MOTION for Downward Departure 5K1.1 (Notice sent to USP) by USA as to
                    Daren L Palmer. (Haycock, Jack)
09/14/2011   20     SENTENCING MEMORANDUM by USA as to Daren L Palmer (Notice sent
                    to USP) (Haycock, Jack)
09/14/2011   21     SENTENCING MEMORANDUM by Daren L Palmer (Notice sent to USP)
                    (Richert, Steven)
09/20/2011   22     Minute Entry for proceedings held before Judge Edward J. Lodge:Sentencing
                    held on 9/20/2011 for Daren L Palmer (1), Count(s) 1, 2, Defendant sentenced
                    to the Bureau of Prisons for a term of 96 months followed by three years
                    supervised release. Sentences on counts one and two to run concurrent. In lieu
                    of a fine defendant to serve 200 hours of community service. $100 special
                    assessment on each count for a total of $200.00. Restitution in the amount of
                    $29,842,731.00 (Notice sent to USP & USM) (Court Reporter/ESR Lisa Yant.)
                    (al) Modified on 9/20/2011 (al).
09/22/2011   23     JUDGMENT as to Daren L Palmer (1), Count(s) 1, Defendant sentenced to the
                    Bureau of Prisons for a term of 96 months followed by three years supervised
                    release. Sentences on counts one and two to run concurrent. In lieu of a fine
                    defendant to serve 200 hours of community service. $100 special assessment on
                    each count for a total of $200.00. $29,842,731 in Restitution; Count(s) 2,
                    Defendant sentenced to the Bureau of Prisons for a term of 96 months followed
                                                                                                         4
      Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 5 of 21



                      by three years supervised release. Sentences on counts one and two to run
                      concurrent. In lieu of a fine defendant to serve 200 hours of community service.
                      $100 special assessment on each count for a total of $200.00 $29,842,731 in
                      Restitution (Notice sent to USP and USM). Signed by Judge Edward J.
                      Lodge.(caused to be mailed to non Registered Participants at the addresses
                      listed on the Notice of Electronic Filing (NEF) by dks) (Entered: 09/23/2011)
09/29/2011   27   14 AMENDED JUDGMENT (Correcting USMS Number) as to Daren L Palmer
                     (1), Count(s) 1, Defendant sentenced to the Bureau of Prisons for a term of 96
                     months followed by three years supervised release. Sentences on counts one
                     and two to run concurrent. In lieu of a fine defendant to serve 200 hours of
                     community service. $100 special assessment on each count for a total of
                     $200.00. $29,842,731 in Restitution; Count(s) 2, Defendant sentenced to the
                     Bureau of Prisons for a term of 96 months followed by three years supervised
                     release. Sentences on counts one and two to run concurrent. In lieu of a fine
                     defendant to serve 200 hours of community service. $100 special assessment on
                     each count for a total of $200.00 $29,842,731 in Restitution (Notice sent to
                     USP & USM). Signed by Judge Edward J. Lodge.(caused to be mailed to non
                     Registered Participants at the addresses listed on the Notice of Electronic Filing
                     (NEF) by dks) (Entered: 10/04/2011)
10/03/2011   24       NOTICE OF APPEAL re 23 Judgment, Judgment, Judgment, Judgment Filing
                      fee $ 455.(Notice sent to USP, USM, Court Reporter & 9th Cir) (Richert,
                      Steven)
10/03/2011   25       USCA Case Number as to Daren L Palmer 11−30281 for 24 Notice of Appeal −
                      Final Judgment filed by Daren L Palmer. (dks)
10/03/2011   26       TIME SCHEDULE ORDER as to Daren L Palmer re 24 Notice of Appeal −
                      Final Judgment (Notice sent to USM)(Notice sent by e−mail to Court Reporter)
                      (dks)
10/24/2011   28       TRANSCRIPT REQUEST by Daren L Palmer for proceedings held on
                      09−20−11 before Judge Lodge, (Notice sent by e−mail to Court Reporter)
                      (Richert, Steven)
11/22/2011   29       Judgment Returned Executed as to Daren L Palmer on 11/15/11. (dks)
11/22/2011   30       AMENDED Judgment Returned Executed as to Daren L Palmer on 11/15/11.
                      (dks)
11/28/2011   31       Transcript filed as to Daren L Palmer for dates of 9/20/2011 (Sentencing Hrg)
                      before Judge Edward J. Lodge, re 24 Notice of Appeal − Final Judgment Court
                      ReporterTranscriber Lisa Yant, Telephone number 208−334−9721. Transcript
                      may be viewed at the court public terminal or purchased through the Court
                      Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                      After that date it may be obtained through PACER. Redaction Request due
                      12/22/2011. Redacted Transcript Deadline set for 1/3/2012. Release of
                      Transcript Restriction set for 3/1/2012. (dks)
11/28/2011   32       Notice of Filing of Official Transcript (dks)
01/04/2012   33       ORDER of USCA setting briefing (certified copy) as to Daren L Palmer re 24
                      Notice of Appeal − Final Judgment (cjm) (Entered: 01/05/2012)
05/24/2012   34
                                                                                                          5
      Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 6 of 21



                    ORDER of USCA (certified copy) as to Daren L Palmer re 24 Notice of Appeal
                    − Final Judgment; Denying Appellee's motion to dismiss appeal. (dks) (Entered:
                    05/25/2012)
06/14/2012   35     ORDER of USCA (certified copy) as to Daren L Palmer re 24 Notice of Appeal
                    − Final Judgment. Appellee's unopposed motion for extension of time to file the
                    answering brief is granted. (cjm) (Entered: 06/15/2012)
01/31/2013   36     ORDER of USCA Submitting Case Without Oral Argument (certified copy) as
                    to Daren L Palmer re 24 Notice of Appeal − Final Judgment. (jp) (Entered:
                    02/01/2013)
03/20/2013   37     ORDER of USCA (certified copy) as to Daren L Palmer re 24 Notice of Appeal
                    − Final Judgment. AFFIRMED in part and DISMISSED in part. (jp)
04/12/2013   38     MANDATE of USCA (certified copy) as to Daren L Palmer (jp) (Entered:
                    04/15/2013)
03/10/2014   39     MOTION FOR PRO HAC VICE APPEARANCE by Dallas Craig Hughes for
                    Daren L. Palmer. (Receipt #IDX40000470) (Attachments: # 1 Attorney
                    Annexed Addendum to Application for Admission Pro Hac Vice)(st)
03/11/2014   40     ORDER denying 39 Motion for Pro Hac Vice Appearance of Dallas Hughes.
                    The Court will hold the pro hac vice application fees for 21 days. If anamended
                    application with local counsel is submitted, then the Court will review the
                    application and if in order, will apply the pro hac vice fees previously submitted
                    to the amended application. If no amended application is filed on or before
                    4/4/2014, the pro hac vice fees received by theCourt will be refunded to Mr.
                    Hughes. (Notice sent to CM/ECF Registration Clerk). Signed by Judge Edward
                    J. Lodge. (caused to be mailed to non Registered Participants at the addresses
                    listed on the Notice of Electronic Filing (NEF) by (st)
03/27/2014   41     AMENDED MOTION FOR PRO HAC VICE APPEARANCE by Dallas Craig
                    Hughes for Daren L. Palmer. ($225.00 paid, receipt #IDX40000470) (st)
03/27/2014   42     DOCKET ENTRY ORDER approving 41 Amended Motion for Pro Hac Vice
                    Appearance of Dallas Craig Hughes for Daren L. Palmer. Per General Order
                    206, out−of−state counsel shall immediately register for ECF. (Notice sent to
                    CM/ECF Registration Clerk) as to Daren L Palmer (1) (caused to be mailed to
                    non Registered Participants at the addresses listed on the Notice of Electronic
                    Filing (NEF) by (st)
03/31/2014   43     First MOTION to Vacate under 28 U.S.C. 2255 by Daren L Palmer. (Hughes,
                    Dallas)
                    Civil case 4:14−cv−00126−EJL opened.
03/31/2014   44     Memorandum of Law with Appended Exhibits in Support of Movant's Motion
                    to Vacate, Set Aside or Correct a Federal Sentence or Conviction Pursuant to 28
                    U.S.C. § 2255 re 43 First Motion to Vacate Under 28 U.S.C. 2255 by Daren L
                    Palmer. (Attachments: # 1 Exhibit In Support)(Hughes, Dallas) Modified on
                    4/1/2014 to edit document title in docket text (st).
04/01/2014          A Motion to Vacate/Set Aside/Correct Sentence (2255) has been filed. All
                    docketing for the 2255 shall be done in the corresponding civil case
                    4:14−cv−126−EJL as to Daren L Palmer (jp)

                                                                                                         6
      Case 4:11-cr-00130-EJL Document 49 Filed 06/11/19 Page 7 of 21



04/01/2014            CORRECTIVE ENTRY − The entry docket number 44 MOTION to Vacate
                      under 28 U.S.C. 2255 Memorandum of Law in Support filed by Daren L Palmer
                      was filed using the wrong event. The docket text has been fixed and the
                      document has been terminated as a motion so it doesn't show as pending on the
                      docket. (st)
01/21/2015   45       NOTICE OF ATTORNEY APPEARANCE William M Humphries appearing
                      for USA. Notice of Appearance (Notice sent to USM) (Humphries, William)
11/24/2015   46       MEMORANDUM DECISION AND ORDER denying 43 Motion to Vacate
                      (2255) (Notice sent to USM) as to Daren L Palmer (1). Signed by Judge
                      Edward J. Lodge. (caused to be mailed to non Registered Participants at the
                      addresses listed on the Notice of Electronic Filing (NEF) by (cjs)
11/24/2015   47       JUDGMENT as to Daren L Palmer (Notice sent to USM). IT IS HEREBY
                      ORDERED, ADJUDGED AND DECREED that Petitioner take nothing and the
                      civil case associated with this matter is DISMISSED IN ITS ENTIRETY.
                      Signed by Judge Edward J. Lodge.(caused to be mailed to non Registered
                      Participants at the addresses listed on the Notice of Electronic Filing (NEF) by
                      (cjs)
06/06/2019   48   21 Probation Jurisdiction Transferred to Northern District of California as to Daren
                     L Palmer Transmitted Transfer of Jurisdiction form and email directing them to
                     retrieve documents from our website. (Notice sent to USP, USM) (alw)
                     (Entered: 06/11/2019)




                                                                                                         7
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49 Filed 05/18/11
                                  1 Filed 06/11/19 Page
                                                   Page 1
                                                        8 of
                                                          of 4
                                                             21




                                                                  8
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49 Filed 05/18/11
                                  1 Filed 06/11/19 Page
                                                   Page 2
                                                        9 of
                                                          of 4
                                                             21




                                                                  9
Case
 Case4:11-cr-00130-EJL
       4:11-cr-00130-EJLDocument
                         Document491 Filed
                                     Filed06/11/19
                                           05/18/11 Page
                                                    Page10 of421
                                                         3 of




                                                                   10
Case
 Case4:11-cr-00130-EJL
       4:11-cr-00130-EJLDocument
                         Document491 Filed
                                     Filed06/11/19
                                           05/18/11 Page
                                                    Page11 of421
                                                         4 of




                                                                   11
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  1-1 Filed
                                        Filed06/11/19
                                              05/18/11 Page
                                                        Page121 of
                                                                of 21
                                                                   1




                                                                        12
CaseCase  4:11-cr-00130-EJL
     4:11-cr-00130-EJL      Document
                        Document      49 Filed 06/11/19
                                 1-2 *SEALED*             Page 13Page
                                                 Filed 05/18/11   of 211 of 1




                                                                                13
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page14 of 7
                                                           1 of 21




                                                                     14
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page15 of 7
                                                           2 of 21




                                                                     15
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page16 of 7
                                                           3 of 21




                                                                     16
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page17 of 7
                                                           4 of 21




                                                                     17
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page18 of 7
                                                           5 of 21




                                                                     18
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page19 of 7
                                                           6 of 21




                                                                     19
Case
 Case4:11-cr-00130-EJL
      4:11-cr-00130-EJL Document
                         Document49
                                  27 Filed
                                      Filed06/11/19
                                            09/29/11 Page
                                                      Page20 of 7
                                                           7 of 21




                                                                     20
                Case
                 Case4:11-cr-00130-EJL
                 Case  5:19-cr-00261-LHKDocument
                      4:11-cr-00130-EJL  Document49
                                          Document 1 Filed
                                                  48  Filed06/11/19
                                                      Filed 06/06/19 Page
                                                            06/06/19  Page21
                                                                      Page    of 11
                                                                           11 of
                                                                              of  21


                                                                                                                   DOCKET NUMBER (Tran. Court)
•!?f.PROB 22
  (Rev. 2/88)                                                                                                      0976 4;11CR00130-001

                           TRANSFER OF JURISD


NAME ANDADDRESS OF PROBATIONER/SUPERVISED RELEASEE'^                         'district
                                                                                                  OOgBTTRkc        DIVISION

                                                                             Idaho
PALMER, Daren
                                                                              NAME OF SENTENCING JUDGE

                                                                             The Honorable Edward J. Lodge
                                                                              DATES OF PROBATION/      FROM                    TO

                                                                              SUPERVISED RELEASE
                                                                                                           09/07/2018               09/06/2021

OFFENSE

18 § 1343-Wire Fraud
18 § 1957 - Money Laundering

                                                                                                                    "///v Qq
PART I - ORDER TR.ANSFERRING JURISDICTION



UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF      Idaho


         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
    or supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the              Northern District of California          upon that Court's order
    of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
    supeiwised release may be changed by the District Courtto whichthis transfer is madewithout further
    inquiiy of this court.*


                                 lune 5, 2019
                                       Date                                                      United Stales D


"This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION



UNITED STATES DISTRICT COURT FOR THE            Northern                      Dis'i'RiCT OF   California


          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




         June 6,        2019
                Effective Date                                                        United States LW^ict Judge




                                                                                                                                                 21
